SENTENCIA.
En la Ciudad de San Juan Bautista de Puerto Rico, á tres de Marzo de mil novecientos dos, en los autos promovidos ante el Tribunal de Distrito de Arecibo por Don Manuel Pérez Avilés, para que se le declare en concurso voluntario, cuyos autos penden ante Nos en virtud de recurso de casa-ción interpuesto por dicho Pérez Avilés, al que ha represen-tado y defendido el Letrado Don Félix Santoni. — Resul-tando: Que en cuatro de Noviembre del año próximo pasado Don Manuel Pérez Avilés, en concepto de Farmacéu-tico, acudió al Tribunal de Distrito de Arecibo, solicitando se le declarara en concurso voluntario de acreedores, y se acordara la formación de ese juicio, á cuyo fin presentó rela-ción de los bienes pertenecientes á su Farmacia con expre-sión de su valor, un estado de las deudas que sobre ella pesaban, y una memoria en que se consignan las causas que motivan su presentación en concurso. — Resultando: Que el mencionado Tribunal, por auto de siete de Noviembre citado, estimó que Don Manuel Pérez Avilés, por ser Far-macéutico con establecimiento abierto, debía reputarse comerciante y sujeto en su consecuencia á las prescripciones del Código de Comercio; por lo que, vistos los artículos 1,128 y 1,316 de la Ley de Enjuiciamiento Civil, denegó la declaratoria de concurso voluntario que aquél solicitaba.— Resultando: que de este auto pidió el promovente reposi-ción que le fué denegada por otro de diez y seis de Noviem-bre citado, alegándose, como fundamentos, que son comer-*376ciantes los que teniendo capacidad legal para ejercer el comercio se dedican á él habitualmente, y son actos de comercio los comprendidos en el Código y cualesquiera otros de naturaleza análoga, cuyos preceptos legales son aplicables á Pérez Avilés, puesto que los establecimientos de Farmacia no son oficinas dedicadas al exclusivo despacho de las pres-cripciones facultativas, sino que en ellas se expenden drogas, medicamentos patentizados, perfumería y otra porción de objetos que sin que sufran transformación por la labor pro-fesional del Farmacéutico, se expenden por éste para obtener un lucro, por todo lo cual debía reputarse comprendido dicho Pérez Avilés en las prescripciones de los artículos 1, 2 y 3 del Código de Comercio. — Resultando: Que contra el auto de-negatorio de la declaratoria de concurso ha interpuesto Don Manuel Pérez Avilés recurso de casación por infracción de ley, autorizado por el número 1? del artículo 1,690 de la Ley de Enjuiciamiento Civil, citando como infringidos: — 1? El artículo 1? del Código de Comercio, por aplicación indebida, toda vez que los Farmacéuticos no son comerciantes, y menos el recurrente que no ha realizado acto alguno de comercio, ni con la asiduidad exigida por la ley. — 2? Los artículos 2? y 3? del expresado Código, pues ni Pérez Avilés ha realizado actos de comercio, ni puede presumirse su ejer-cicio habitual, en atención á que él no ha anunciado al público en la forma prevenida un establecimiento que tenga por objeto alguna operación mercantil ni tampoco los ante-cedentes legales y concepto filosófico del acto mercantil que exige como condición sine qua non la idea del lucro, permi-ten afirmar que los Farmacéuticos sean comerciantes.— 3? Los artículos 1,128 y 1,154 de la Ley de Enjuiciamiento' Civil, porque no siendo los Farmacéuticos' comerciantes, ha debido ser declarado Pérez Avilés en concurso de acree-dores. — Visto: Siendo Ponente el Juez Asociado Don José C. Hernández. — Considerando: Que con arreglo á los artículos 1? y 3? del Código de Comercio, son comerciantes los que teniendo capacidad legal para ejercer el comercio se *377dedican á él habitualmente, y que existe la presunción legal del ejercicio habitual del mismo, desde que la persona que se proponga ejercerlo anunciare por circulares, periódicos, carteles, rótulos, expuestos al público, ó de otro modo cual-quiera, un establecimiento que tenga por objeto alguna ope-ración mercantil. — Considerando : Que de autos no consta que el recurrente Don Manuel Pérez Avilés se dedique habi-tualmente al comercio ni que de algún modo se haya anun-ciado como comerciante, pues hasta ahora sólo aparece que es Farmacéutico, cuyo concepto únicamente supone la con-fección y venta de medicinas ó remedios para las curaciones, de enfermedades, ó para la conservación de la salud. — Con-siderando, en mérito de lo expuesto: Que el Tribunal de-Arecibo ha infringido, por aplicación indebida, los textos-legales anteriormente citados, al reputar como comerciante á Don Manuel Pérez Avilés, y por tanto el artículo 1,154 de la Ley de Enjuiciamiento Civil, al dejar de estimar como concurso voluntario de acreedores el promovido por dicho Pérez Avilés, sin que sea necesario discutir las demás infrac-ciones de ley que se suponen cometidas. — Fallamos:’ Que debemos declarar y declaramos haber lugar al recurso de casación interpuesto por Don Manuel Pérez Avilés, y en su consecuencia casamos y anulamos el auto recurrido de siete de Noviembre último con su concordante de diez y seis del mismo mes; y el Tribunal de Distrito de Arecibo proceda con arreglo á lo que previene el artículo 1,158 de la Ley de Enjuiciamiento Civil, sin perjuicio del derecho que á los acreedores otorga el artículo 1,168 de la misma ley. — Así por esta nuestra sentencia, que se publicará en la Gaceta Ofi-cial, lo pronunciamos, mandamos y firmamos.
José S. Quiñones. — José C. Hernández. — José M? Figue-ras. — Louis Sulzhacher. — J. H. McLeary.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Juez Asociado del Tribunal Supremo Don José C. Hernández, celebrando audiencia pública dicho Tribunal en *378el día de hoy, de que certifico como Secretario en Puerto Rico, á tres de Marzo de mil novecientos dos. — E. de J. López Gaztambide, Secretario.